Case 2:19-cv-11472-BAF-MKM ECF No. 6 filed 08/28/19                     PageID.49      Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN


SHARINA JONES, Individually,                         :
                                                     :
                Plaintiff,                           :
                                                     :
v.                                                   :   Case No. 2:19-cv-11472
                                                     :   Hon. Bernard A. Friedman
HG TROY, INC.                                        :
A Domestic Corporation                               :
                                                     :
                Defendant.                           :



Pete M. Monismith (P78186)                               Joseph N. Fraser (P74419)
PETE M. MONISMITH, PC                                    3250 W. Big Beaver Rd., Ste. 500
3945 Forbes Avenue,                                      Troy, MI 48084
Pittsburgh, Pennsylvania 15213                           p. (248) 641-1800
Telephone: (724) 610-1881                                f. 641-3845
Facsimile (412) 258-1309                                 jfraser@jshlawmi.com
Pete@monismithlaw.com                                    Attorney for Defendant
Attorney for Plaintiff


                         STIPULATED FINAL ORDER OF DISMISSAL

         The parties having stipulated to the entry of a Final Order dismissing, with prejudice, this

action, and the Court being fully advised in the premises;

         IT IS HEREBY ORDERED that the above-entitled case BE, and hereby IS,

DISMISSED WITH PREJUDICE, and without costs or attorney fees to any party.



                                                   s/Bernard A. Friedman
Dated:    August 28, 2019                          Bernard A. Friedman
          Detroit, Michigan                        Senior United States District Judge
Case 2:19-cv-11472-BAF-MKM ECF No. 6 filed 08/28/19                    PageID.50      Page 2 of 2



The parties, through their counsel, hereby stipulate to the entry of the above Stipulated Final Order
to Dismiss the Complaint.


Pete M. Monismith (P78186)                             Joseph N. Fraser (P74419)
PETE M. MONISMITH, PC                                  3250 W. Big Beaver Rd., Ste. 500
3945 Forbes Avenue,                                    Troy, MI 48084
Pittsburgh, Pennsylvania 15213                         p. (248) 641-1800
Telephone: (724) 610-1881                              f. 641-3845
Facsimile (412) 258-1309                               jfraser@jshlawmi.com
Pete@monismithlaw.com                                  Attorney for Defendant
Attorney for Plaintiff




                                                 2
